UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6578



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


EARNEST HAYNESWORTH,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (CR-00-52)


Submitted:   July 19, 2004                 Decided:   August 3, 2004


Before LUTTIG and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Earnest Haynesworth, Appellant Pro Se.    Timothy Richard Murphy,
Special Assistant United States Attorney, Newport News, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Earnest Haynesworth appeals the district court’s orders

denying his Fed. R. Crim. P. 41(g) motion for return of property

and motion for reconsideration.    We have reviewed the record and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See United States v. Haynesworth, No. CR-

00-52 (E.D. Va. Feb. 11, 2004).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                               - 2 -